Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection based on the new ground of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1) further in view of Green et al. (US 2018/0060755 A1)

Regarding claim 1, 

A method implemented by at least one server computer, comprising: 
processing interactions by a plurality of users with a plurality of content items, the plurality of content items being provided over a network in response to user requests received over the network, wherein each content item is associated with one or more entities 
(Liebald, [par 32] “A module (not shown) in the client 170 (or the service 175) tracks data about the user's interactions (e.g. pause, rewind, fast forward). Additional user's interactions (e.g. the user requesting a video, rating a video, sharing a video) are tracked by a module (not shown) in the video hosting service 100 or at another service like a social networking service.”; [fig 1, #180] “Network”; [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”;  Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

for a user of the plurality of users, determining a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted 
(Liebald, [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user. To determine these related topics, the related topics module 308 constructs for each demographic group Dz a co-occurrence matrix 500 from a set of user profiles belonging to that group. Then for each demographic group Dz, the related topics module 308 determines the related topics Rz,i, for each topici, in that that group's co-occurrence matrix.”; “topics associated with the content items with which the user has interacted” read on “first entities associated with content items with which the user interacted”. In addition, “determines related topics for a selected user”, “same demographic group as the selected user” and “co-occurrence” read on “second entities associated with content items with which one or more users similar to the user interacted”.);
	
(Note: Hereinafter, if a limitation has brackets (i.e. [ ]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

[embedding] the plurality of users and entities associated with the plurality of content items [in a vector space, wherein the embedding is configured to place] the user, the first 
(Liebald, [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] as cited above; Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

adjusting a [distance-based] scope for generation of a user profile, 
wherein the [distance-based] scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the [distance-based] scope, 
wherein a second [distance-based] scope that is greater than the [distance-based] scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second [distance-based] scope, 
wherein the one or more third entities within the [distance-based] scope are also [within] the second [distance-based] scope but the one or more fourth entities within the second [distance-based] scope are [not within] the [distance-based] scope, 
wherein the second level of interest of the user in the one or more fourth entities within the second [distance-based] scope is [lower] than the first level of interest of the user in the one or more third entities within the [distance-based] scope;
(Liebald, [pars 23-29] “In one embodiment, each topic is associated with a topic strength TS representing the topics’ degree of association with the video. The topic strength for a particular topic and video is based on content analysis of the video, users’ comments for the video, or other metadata associated with the video. … In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “a user giving a favorable rating for the video may be assigned a weight of 1.5, a user favoriting a video may be assigned a weight of 2.0 … After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “adjusting a [distance-based] scope” and “second [distance-based] scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities. In addition, “users’ comments”, “favorable rating for the video” and “favoriting a video” read on “level of interest”.); 


(Liebald, [pars 6 and 14] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [pars 24-29] “In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);


(Liebald, [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; [par 6] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [par 14] “The computing environment described herein enables determination and storage of user profiles that represent, for each user, a set of topics indicative of the user's interests, based on the user's interaction with content items.”; “the user profile module 306 then selects a threshold number of clusters” reads on “generating the user profile”. In addition, “clusters with highest user cluster strengths” read on “set of … entities to the user”.). 

However, Liebald does not teach
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space;
adjusting a distance-based scope for generation of a user profile, 
wherein the distance-based scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the distance-based scope, 
distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second distance-based scope, 
wherein the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope, 
wherein the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope;
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are both (i) k-nearest neighbors of the user and (ii) within the distance-based scope for generation of the user profile, wherein at least one entity that is a k-nearest neighbor of the user but is beyond the distance-based scope is not included in the set of nearest entities to the user;
generating the user profile using the set of nearest entities to the user. 

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

Dharwadker teaches  
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space 
(Dharwadker, [fig 4]; [par 3] “The model may be trained such that entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space. Using the trained model, embedding vectors for entities of the online system can be generated. An embedding vector is the determined for a target user based on a weighted sum of the embedding vectors of entities the target user has interacted with in the past. Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined.”; [par 5] “To determine an entity embedding quickly, for example before significant interaction has occurred with an entity, the entity's embedding may be determined based on other associated entities such as locations where the entity is presented or topics or other entities associated with the entity. For example, an entity embedding may be used to represent a newly posted content item, such as a video. The entity embedding for the new content item may be determined based on the page on which the video is posted, as well as topics associated with the video”; “entities that have engaged by the same set of users” read on “the second entities of the user entity set”. In addition, “entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space” and “a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities” read on “embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space”. Note that Liebald teaches “the entities associated with the plurality of content items”.);

adjusting a distance-based scope for generation of a user profile, 
wherein the distance-based scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the distance-based scope, 
distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second distance-based scope, 
wherein the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope, 
wherein the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope 
(Dharwadker, [pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; e.g., “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” may read on “distance-based scope”, “second distance-based scope”, “the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope” and “the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. 
Note that Liebald teaches “adjusting a [distance-based] scope for generation of a user profile, wherein the [distance-based] scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the [distance-based] scope, wherein a second [distance-based] scope that is greater than the [distance-based] scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second [distance-based] scope, wherein the one or more third entities within the [distance-based] scope are also [within] the second [distance-based] scope but the one or more fourth entities within the second [distance-based] scope are [not within] the [distance-based] scope, wherein the second level of interest of the user in the one or more fourth entities within the second [distance-based] scope is [lower] than the first level of interest of the user in the one or more third entities within the [distance-based] scope”.);

performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are both (i) [k-nearest] neighbors of the user and (ii) within the distance-based scope for generation of the user profile, wherein at least one entity that is a [k-nearest] neighbor of the user but is beyond the distance-based scope is not included in the set of nearest entities to the user; and
generating the user profile using the set of nearest entities to the user. 
(Dharwadker, [pars 3-5] as cited above, and “Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined. The measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities or the angle between the embedding vector of the user and the embedding vectors of the entities. For example, a cosine similarity between the user's embedding vector and each of the entity embedding vectors may be calculated to represent the similarity between the user and the entity”; [pars 47-54] as cited above; e.g., “measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities” may read on “proximity search”. In addition, e.g., “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” may read on “at least one entity that is a [k-nearest] neighbor of the user but is beyond the distance-based scope is not included in the set of nearest entities to the user”. 
Note that Liebald teaches “[performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are both (i) k-nearest neighbors of the user and (ii) within the distance-based] scope for generation of the user profile, wherein at least one entity that is [a k-nearest neighbor of the user but is beyond the distance-based scope is not included] in the set of [nearest] entities to the user” and “generating the user profile using the set of [nearest] entities to the user”.); 

	Liebald and Dharwadker are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald with the proximity search of Dharwadker. Doing so would lead to representing the similarity between the user and the entity based on the cosine similarity between the user's embedding vector and each of the entity embedding vectors in the same vector space (Dharwadker, par 3).

In the alternative, Weston can also be interpreted to teach the following limitation:

performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are both (i) [k-nearest] neighbors of the user and (ii) within the distance-based scope for generation of the user profile, wherein at least one entity that is a [k-nearest] neighbor of the user but is beyond the distance-based scope is not included in the set of nearest entities to the user; and
(Weston, [figs 5-8] “Vector Representation”; [pars 61-65] “The search algorithm may be applied to embedding space 700 to identify points corresponding to entity embeddings that are within a threshold distance of point 710 corresponding to the embedding of the user. Each of these entity embeddings may be associated with a respective entity that may be identified as relevant to the user. In the illustrated example of FIG. 7, the threshold distance is depicted as an area 720 in embedding space 700.”; “The search algorithm may be applied to embedding space” reads on “performing a proximity search in the vector space”. 
Note that Liebald teaches “[performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are both (i) k-nearest neighbors of the user and (ii) within the distance-based] scope for generation of the user profile, wherein at least one entity that is [a k-nearest neighbor of the user but is beyond the distance-based scope is not included] in the set of [nearest] entities to the user” and “generating the user profile using the set of [nearest] entities to the user”.); 

Liebald, Dharwadker and Weston are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald and Dharwadker with the proximity search scope of Weston, and, based on a scope for generation of the user profile, as in Liebald Weston, pars 61-65).

However, Liebald, Dharwadker and Weston do not teach
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are both (i) k-nearest neighbors of the user and (ii) within the distance-based scope for generation of the user profile, wherein at least one entity that is a k-nearest neighbor of the user but is beyond the distance-based scope is not included in the set of nearest entities to the user; 

Green teaches
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are both (i) k-nearest neighbors of the user and (ii) within the distance-based scope for generation of the user profile, wherein at least one entity that is a k-nearest neighbor of the user but is beyond the distance-based scope is not included in the set of nearest entities to the user; 
(Green, [figs 5-6]; [pars ] “Once the embeddings have been collected, the candidate generation module 404 is configured to determine the nearest neighbors for each entity, for example, using the k-nearest neighbors algorithm. In some embodiments, the distance between entities is measured based on the cosine similarity between the respective embeddings of the two entities. Thus, for any given entity i, the number of nearest neighbor entities is determined by a threshold distance; between the entity i and the neighbor entity. In other words, the list of neighbor entities for entity i includes all entities j for which the respective cosine similarity between the embedding for entity i (vi) and the embedding for entity j(vj) is greater than the threshold distance”; Note that Liebald and Dharwadker teach “performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are both (i) [k-nearest] neighbors of the user and (ii) within the distance-based scope for generation of the user profile, wherein at least one entity that is a [k-nearest] neighbor of the user but is beyond the distance-based scope is not included in the set of nearest entities to the user”.)

Liebald, Dharwadker, Weston and Green are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker and Weston with the proximity search of Green. 
Doing so would lead to enhancing the user experience based on the recommendation system.
(Green, [pars 23-28] “Providing such additional content items can enhance the user experience and may help realize the full potential of the social network.”).

Regarding claim 5, 
Liebald, Dharwadker, Weston and Green teach claim 1.

Liebald further teaches
for a second user of the plurality of users, determining a second user entity set that includes fifth entities associated with content items with which the second user interacted and sixth entities associated with content items with which one or more users similar to the second user interacted 
(Liebald, [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user. To determine these related topics, the related topics module 308 constructs for each demographic group Dz a co-occurrence matrix 500 from a set of user profiles belonging to that group. Then for each demographic group Dz, the related topics module 308 determines the related topics Rz,i, for each topici, in that that group's co-occurrence matrix.”; “topics associated with the content items with which the user has interacted” read on “fifth entities associated with content items with which the second user interacted”. In addition, “determines related topics for a selected user”, “same demographic group as the selected user” and “co-occurrence” read on “sixth entities associated with content items with which one or more users similar to the second user interacted”.),
wherein … the second user, the fifth entities of the second user entity set, and the sixth entities of the second user entity set … ([par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] as cited above; Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

determining a third [distance-based] scope for generation of a second user profile associated with the second user ([pars 23-29] “In one embodiment, each topic is associated with a topic strength TS representing the topics’ degree of association with the video. The topic strength for a particular topic and video is based on content analysis of the video, users’ comments for the video, or other metadata associated with the video. … In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “a user giving a favorable rating for the video may be assigned a weight of 1.5, a user favoriting a video may be assigned a weight of 2.0 … After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “determining a third [scope]” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

… scope for generation of the second user profile ([pars 6 and 14] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [pars 24-29] “In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

generating the second user profile using the second set of … entities to the second user ([pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; [par 6] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [par 14] “The computing environment described herein enables determination and storage of user profiles that represent, for each user, a set of topics indicative of the user's interests, based on the user's interaction with content items.”; “the user profile module 306 then selects a threshold number of clusters” reads on “generating the second user profile”. In addition, “clusters with highest user cluster strengths” read on “set of … entities to the second user”.). 

Dharwadker further teaches 
the embedding is configured to place the second user, the fifth entities of the second user entity set, and the sixth entities of the second user entity set, in proximity to each other in the vector space ([fig 4]; [par 3] “The model may be trained such that entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space. Using the trained model, embedding vectors for entities of the online system can be generated. An embedding vector is the determined for a target user based on a weighted sum of the embedding vectors of entities the target user has interacted with in the past. Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined.”; [par 5] “To determine an entity embedding quickly, for example before significant interaction has occurred with an entity, the entity's embedding may be determined based on other associated entities such as locations where the entity is presented or topics or other entities associated with the entity. For example, an entity embedding may be used to represent a newly posted content item, such as a video. The entity embedding for the new content item may be determined based on the page on which the video is posted, as well as topics associated with the video”; “entities that have engaged by the same set of users” read on “the sixth entities of the second user entity set”. In addition, “entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space” and “a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities” read on “embedding is configured to place the second user, the fifth entities of the second user entity set, and the sixth entities of the second user entity set, in proximity to each other in the vector space”.);

determining a third distance-based scope for generation of a second user profile associated with the second user ([pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” reads on “distance-based scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. Note that Liebald teaches “determining a third [scope] for generation of a second user profile associated with a second user”.);

performing a second proximity search in the vector space to identify a second set of nearest entities to the second user in the vector space that are within the second distance-based scope for generation of the second user profile; and 
the second set of nearest entities to the second user ([pars 3-5] as cited above, and “Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined. The measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities or the angle between the embedding vector of the user and the embedding vectors of the entities. For example, a cosine similarity between the user's embedding vector and each of the entity embedding vectors may be calculated to represent the similarity between the user and the entity”; [pars 47-54] as cited above; “measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities” reads on “proximity search”.);

	Liebald, Dharwadker, Weston and Green are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker, Weston and Green with the proximity search of Dharwadker. Doing so would lead to representing the similarity between the user and the entity based on the cosine similarity between the user's Dharwadker, par 3).

In the alternative, Weston can also be interpreted to teach the following limitation:
	Weston teaches
performing a second proximity search in the vector space to identify a second set of nearest entities to the second user in the vector space that are within the second distance-based scope ([figs 5-8] “Vector Representation”; [pars 61-65] “The search algorithm may be applied to embedding space 700 to identify points corresponding to entity embeddings that are within a threshold distance of point 710 corresponding to the embedding of the user. Each of these entity embeddings may be associated with a respective entity that may be identified as relevant to the user. In the illustrated example of FIG. 7, the threshold distance is depicted as an area 720 in embedding space 700.”; “The search algorithm may be applied to embedding space” reads on “performing a proximity search in the vector space”. Note that Liebald teaches “scope for generation of the second user profile”.).

Liebald, Dharwadker, Weston and Green are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker, Weston and Green with the proximity search scope of Weston, and, based on a scope for generation of the user profile, as in Liebald, Dharwadker, Weston and Green, to have identified a set of nearest entities to the user in the vector space that are within the scope, as per Weston, in order to generate the user profile based on the identified entities in the system of Liebald, Dharwadker, Weston and Green. Doing so would lead to identifying points corresponding to entity Weston, pars 61-65).

Regarding claim 6, 
Liebald, Dharwadker, Weston and Green teach claim 1. 
Liebald further teaches
receiving, over the network, a request to access content items by the user; in response to the request, determining recommended content items based on the user profile; and providing, over the network to the given user, access to the recommended content items ([figs 1-2]; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”; [pars 72-78]; “The cluster recommendation module 312 determines a recommendation of a video or a topic for a user, based on the user-cluster profile, and the interactions of other users with the videos.”; “a user may browse through various topics” reads “request”.). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1), further in view of Green et al. (US 2018/0060755 A1) further in view of Le et al. (“Distributed Representations of Sentences and Documents”)

Regarding claim 2, 
Liebald, Dharwadker, Weston and Green teach claim 1. 
However, Liebald, Dharwadker, Weston and Green do not teach 


Le teaches
the embedding is configured to predict a target entity in the user entity set using context entities in the user entity set 
(Le, [figs 1-2]; [sec 2.1]; [sec 2.2]; “In our Paragraph Vector framework (see Figure 2), every paragraph is mapped to a unique vector, represented by a column in matrix D and every word is also mapped to a unique vector, represented by a column in matrix W. The paragraph vector and word vectors are averaged or concatenated to predict the next word in a context. In the experiments, we use concatenation as the method to combine the vectors.”; “paragraph vector and word vectors” read on “embedding”, and “predict the next word” reads on “predict a target entity in the user entity set”. In addition, “a context” reads on “context entities in the given user entity set”, and “paragraph” reads on the identification of the associated user of the given user entity set. Le teaches the embedding with paragraphs and words, and paragraphs are replaced with the identification of the associated user of the given user entity set, and words are replaced with “context entities in the given user entity set”. Note that Liebald, Dharwadker and Weston teach the user entity set.).

Liebald, Dharwadker, Weston, Green and Le are all in the same field of endeavor of processing input signal with the prediction system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker, Weston and Green with the target entity prediction of Le. Doing so would lead to being able to capture the semantics of paragraphs and overcome the weaknesses of bag-of-words models (Le, sec 5).

Regarding claim 3, 
Liebald, Dharwadker, Weston, Green and Le teach claim 2. 

Le further teaches
the embedding is configured to minimize a loss function 
(Le, [figs 1-2] “Figure 2. A framework for learning paragraph vector. This framework is similar to the framework presented in Figure 1; the only change is the additional paragraph token that is mapped to a vector via matrix D.”; [sec 2.1] “More formally, given a sequence of training words w1, w2, w3, ..., wT , the objective of the word vector model is to maximize the average log probability 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
”; [sec 2.2]; “More formally, the only change in this model compared to the word vector framework is in equation 1, where h is constructed from W and D.”; “only change is the additional paragraph token that is mapped to a vector via matrix D”, “the only change in this model compared to the word vector framework is in equation 1, where h is constructed from W and D” and 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
 read on “loss function”. In addition, “maximize the average log probability 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
” teaches “minimize a loss function” since it minimizes the average negative log probability as disclosed in the paragraph [0041] of the present application.).

Regarding claim 4, 
Liebald, Dharwadker, Weston, Green and Le teach claim 3. 

Le further teaches

(Le, [figs 1-2] “Figure 2. A framework for learning paragraph vector. This framework is similar to the framework presented in Figure 1; the only change is the additional paragraph token that is mapped to a vector via matrix D.”; [sec 2.1] “More formally, given a sequence of training words w1, w2, w3, ..., wT , the objective of the word vector model is to maximize the average log probability 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
”; [sec 2.2]; “In our Paragraph Vector framework (see Figure 2), every paragraph is mapped to a unique vector, represented by a column in matrix D and every word is also mapped to a unique vector, represented by a column in matrix W. The paragraph vector and word vectors are averaged or concatenated to predict the next word in a context. In the experiments, we use concatenation as the method to combine the vectors. More formally, the only change in this model compared to the word vector framework is in equation 1, where h is constructed from W and D.”; “only change is the additional paragraph token that is mapped to a vector via matrix D”, “the only change in this model compared to the word vector framework is in equation 1, where h is constructed from W and D” and 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
 read on “loss function”. In addition, “predict the next word” reads on “conditional probability of the target entity”. Furthermore, “a context” reads on “context entities”, and “paragraph” reads on the identification of the associated user of the given user entity set. Le teaches the embedding with paragraphs and words, and paragraphs are replaced with the identification of the associated user of the given user entity set, and words are replaced with “context entities of the given user entity set”. Note that Liebald, Dharwadker, Weston and Green teach the user entity set.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1), further in view of Green et al. (US 2018/0060755 A1) further in view of Pasternack et al. (US 2017/0185666 A1)

Regarding claim 7, 
Liebald, Dharwadker, Weston and Green teach claim 1. 

Liebald further teaches 
obtaining entity data from an entity source comprising an [online encyclopedia], wherein the user entity set comprises one or more entities determined based upon [online encyclopedia] entries of the [online encyclopedia];
(Liebald, [pars 15] “FIG. 1 illustrates a system for determining and storing user profiles. A video hosting service 100 includes a front end web server 140, a video serving module 110, a video database 155, a user analysis module 120, a user access log 160, a topic repository 164 and a profile repository 166.”[par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user. To determine these related topics, the related topics module 308 constructs for each demographic group Dz a co-occurrence matrix 500 from a set of user profiles belonging to that group. Then for each demographic group Dz, the related topics module 308 determines the related topics Rz,i, for each topici, in that that group's co-occurrence matrix.”; e.g., “topic” may read on “entity data” since “topic” is an example of “entity”.);

However, Liebald, Dharwadker, Weston and Green do not teach
obtaining entity data from an entity source comprising an online encyclopedia, wherein the user entity set comprises one or more entities determined based upon online encyclopedia entries of the online encyclopedia;

Pasternack teaches
obtaining entity data from an entity source comprising an online encyclopedia, wherein the user entity set comprises one or more entities determined based upon online encyclopedia entries of the online encyclopedia;
(Pasternack, [pars 52-61] “The topic-mapping index 324 includes mappings that associate each topic in a first set of topics with a corresponding broad topic in a set of broad topics. The sets of input topics and broad topics, and the associations between them, may be provided by a data set such as the Wikipedia™ online encyclopedia”)

Liebald, Dharwadker, Weston, Green and Pasternack are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker, Weston and Green with the online encyclopedia of Pasternack. 
Doing so would lead to enhancing the user experience based on the recommendation system.
(Pasternack, [pars 23-28] “In particular embodiments, social-networking system 160 also includes user-generated content objects, which may enhance a user's interactions with social-networking system 160. User-generated content may include anything a user can add, upload, send, or “post” to social-networking system 160.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1), further in view of Green et al. (US 2018/0060755 A1) further in view of Ha et al. (Personalized advertisement system using social relationship based user modeling)

Regarding claim 8, 
Liebald, Dharwadker, Weston and Green teach claim 1. 

Liebald further teaches 
assigning a [base] profile to the user based on demographic information of the user; 
(Liebald, [pars 38-44] “The user profile module 306 also stores in the user's profile the topic association strengths TAS associated with the stored topics. The user profile module 306 can be configured to periodically updates the stored topics in a user's profile using the process described above, based on the videos that the user interacted with since a prior update. Additionally, in one embodiment, the user profile module 306 receives topics that are related with the topics stored in a user profile and stores the related topics in the user profile. The user profile module 306 receives the related topics from the related topics module 308. Related topics module 308 accesses the topics in a user's profile and determines additional topics related to the profile's topics. There are several different ways that the related topics module 308 can determine related topics. These include a demographic approach, a topic co-occurrence approach, and a combined demographic and topic co-occurrence approach.”; e.g., “periodically updates the stored topics in a user's profile” may read on “base profile” since a previous-stage profile is updated later.)

recommending content to the user based upon the [base] profile; and 
(Liebald, [pars 57-61] “The user analysis module 120 determines 602 related topics based on the user profiles, using any of the previously described methods (demographic, cooccurrence, or demographic co-occurrence). … The user analysis module 120 then monitors the activity of users associated with a cluster and determines 608 a recommendation, like a video for the associated users, based on the monitored activity.”;)

[determining], at a second time after the first time, that the [threshold] number of entity interactions has been reached for the user, wherein the user entity set is determined [responsive to determining] that the [threshold] number of entity interactions has been reached for the user and the user profile is generated after [determining] that the [threshold] number of entity interactions has been reached for the user.
(Liebald, [pars 38-44] “The user profile module 306 also stores in the user's profile the topic association strengths TAS associated with the stored topics. The user profile module 306 can be configured to periodically updates the stored topics in a user's profile using the process described above, based on the videos that the user interacted with since a prior update. Additionally, in one embodiment, the user profile module 306 receives topics that are related with the topics stored in a user profile and stores the related topics in the user profile. The user profile module 306 receives the related topics from the related topics module 308. Related topics module 308 accesses the topics in a user's profile and determines additional topics related to the profile's topics. There are several different ways that the related topics module 308 can determine related topics. These include a demographic approach, a topic co-occurrence approach, and a combined demographic and topic co-occurrence approach.”; e.g., “periodically updates the stored topics in a user's profile” may read on “at a second time after the first time”.)

Dharwadker further teaches 
determining, at a first time, that there are [not] a [threshold] number of entity interactions with entities to determine an embedding of the user; 
(Dharwadker, [pars 47-54] “The recommendation module 240 determines 415 a user vector for a target user of the online system. To determine the user vector, the recommendation module 240 identifies 420 multiple entities the user interacted with in the past. The recommendation module 240 then determines 425 the user vector based on the embedding vectors of the identified entities. In some embodiments, the user vector is a weighted average of the embedding vectors of the identified entities.”;)

However, Liebald, Dharwadker, Weston and Green do not teach
determining, at a first time, that there are not a threshold number of entity interactions with entities to determine an embedding of the user;
assigning a base profile to the user based on demographic information of the user; 
recommending content to the user based upon the base profile; and 
determining, at a second time after the first time, that the threshold number of entity interactions has been reached for the user, wherein the user entity set is determined responsive to determining that the threshold number of entity interactions has been reached for the user and the user profile is generated after determining that the threshold number of entity interactions has been reached for the user.

Ha teaches
determining, at a first time, that there are not a threshold number of entity interactions with entities to determine an embedding of the user;
(Ha, [figs 1 and 4]; [sec 3.3] “As mentioned in the introduction section, FPN is used to generate association rules based on user transactions. All rated advertisements of a user become a user transaction for constructing FPN. The FPN model is used to solve cold-start and sparsity problem because the CF model does not work well if the number of user ratings is small. We define the threshold as the adequate number of user ratings in order to select an appropriate user model. The FPN model is performed if a user does not satisfy the threshold value.”; [sec 3.4] “If the number of rated items is over α, then we use the CF model. If not, then the FPN model is applied to the target user.”; [sec 3.1] “CF Model: We build CF user model using the preferences on items users have rated. The proposed system recommends personalized advertisements to users through built CF model and updates user model using user feedbacks in CF model. … The Interactive Manager interacts with user requests and responses at the Smart Client. If a user want to know detailed information of products, then the manager provide web sites to the user. The manager receives user feedback and updates user profiles”; e.g., “if a user does not satisfy the threshold value” may read on “first time” as well. Note that Liebald and Dharwadker teach “determining, at a first time, that there are [not] a [threshold] number of entity interactions with entities to determine an embedding of the user”.)

assigning a base profile to the user based on demographic information of the user; 
(Ha, [figs 1 and 4]; [sec 3.1] as cited above, and “User Profile Manager: It manages personal information of TV viewers who use Facebook. Basic information such as gender, age and job is contained in the personal information. A user profile also includes the preference of specific advertisements that user have watched.” [secs 3.2-3.3] as cited above; e.g., “if a user does not satisfy the threshold value” may read on “base profile”. In addition, e.g., “Basic information such as gender, age and job” may read on “demographic information” as well. Note that Liebald and Dharwadker teach “assigning a [base] profile to the user based on demographic information of the user”.)

recommending content to the user based upon the base profile; and 
(Ha, [figs 1 and 4] “Recommendation”; [secs 3.1-3.3] as cited above ; [sec 2] “Although they do not treat the beginning user directly, they proposed two methods to handle cold-start problem. Commonly, new users are required to input personal information (e.g., address, city, sex, education, and other basic information) and interest (e.g., music, movies, reading, and other leisure pursuits). … Similarly, we consider user’s personal information and interest in this research. This information is used to cluster similar users and construct FPN based on a given cluster to generate association rules for advertisements”; [sec 1] “Once FPN is constructed based on the advertisement preferences of users, we generate association rules from FPN. We use the association rules to recommend advertisements if a user have few item ratings or few familiar friends on the social network.”; e.g., “if a user does not satisfy the threshold value” may read on “base profile”. Note that Liebald and Dharwadker teach “recommending content to the user based upon the [base] profile”.)

determining, at a second time after the first time, that the threshold number of entity interactions has been reached for the user, wherein the user entity set is determined responsive to determining that the threshold number of entity interactions has been reached for the user and the user profile is generated after determining that the threshold number of entity interactions has been reached for the user.
(Ha, [figs 1 and 4]; [sec 3.3] “As mentioned in the introduction section, FPN is used to generate association rules based on user transactions. All rated advertisements of a user become a user transaction for constructing FPN. The FPN model is used to solve cold-start and sparsity problem because the CF model does not work well if the number of user ratings is small. We define the threshold as the adequate number of user ratings in order to select an appropriate user model. The FPN model is performed if a user does not satisfy the threshold value.”; [sec 3.4] “If the number of rated items is over α, then we use the CF model. If not, then the FPN model is applied to the target user.”; [sec 3.1] “CF Model: We build CF user model using the preferences on items users have rated. The proposed system recommends personalized advertisements to users through built CF model and updates user model using user feedbacks in CF model. … The Interactive Manager interacts with user requests and responses at the Smart Client. If a user want to know detailed information of products, then the manager provide web sites to the user. The manager receives user feedback and updates user profiles”; e.g., “The FPN model is performed if a user does not satisfy the threshold value” and “If the number of rated items is over α, then we use the CF model” may read on “determining, at a second time after the first time, that the threshold number of entity interactions has been reached for the user”. Note that Liebald and Dharwadker teach “[determining], at a second time after the first time, that the [threshold] number of entity interactions has been reached for the user, wherein the user entity set is determined [responsive to determining] that the [threshold] number of entity interactions has been reached for the user and the user profile is generated after [determining] that the [threshold] number of entity interactions has been reached for the user”.)

Liebald, Dharwadker, Weston, Green and Ha are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Doing so would lead to improving the recommendation performance by solving the cold-start problem, and enriching nearest neighbors based on social relationships between users.
(Ha, [sec 3.4] “our system can improve the recommendation performance by solving cold-start and sparsity problems based on FPN, and enriching nearest neighbors based on social relationships between users.”).

Claims 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) further in view of Pasternack et al. (US 2017/0185666 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1) 

Regarding claim 9, 
Liebald teaches
A computer readable medium having program instructions embodied thereon, the program instructions being configured, when executed by a computing device, to cause the computing device to perform operations comprising: ([par 84]).

processing interactions by a plurality of users with a plurality of content items, the plurality of content items being provided over a network in response to user requests received over the network, wherein each content item is associated with one or more entities;
(Liebald, [par 32] “A module (not shown) in the client 170 (or the service 175) tracks data about the user's interactions (e.g. pause, rewind, fast forward). Additional user's interactions (e.g. the user requesting a video, rating a video, sharing a video) are tracked by a module (not shown) in the video hosting service 100 or at another service like a social networking service.”; [fig 1, #180] “Network”; [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”;  Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.)

obtaining entity data from an entity source comprising an [encyclopedia]; 
(Liebald, [pars 15] “FIG. 1 illustrates a system for determining and storing user profiles. A video hosting service 100 includes a front end web server 140, a video serving module 110, a video database 155, a user analysis module 120, a user access log 160, a topic repository 164 and a profile repository 166.”; [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user.”; e.g., “topic” may read on “entity data” since “topic” is an example of “entity”.)

for a user of the plurality of users, determining, based upon the entity data obtained from the entity source, a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted, wherein the user entity set comprises one or more entities determined based upon [encyclopedia] entries of the [encyclopedia];
(Liebald, [pars 15] “FIG. 1 illustrates a system for determining and storing user profiles. A video hosting service 100 includes a front end web server 140, a video serving module 110, a video database 155, a user analysis module 120, a user access log 160, a topic repository 164 and a profile repository 166.”; [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user. To determine these related topics, the related topics module 308 constructs for each demographic group Dz a co-occurrence matrix 500 from a set of user profiles belonging to that group. Then for each demographic group Dz, the related topics module 308 determines the related topics Rz,i, for each topici, in that that group's co-occurrence matrix.”; “topics associated with the content items with which the user has interacted” read on “first entities associated with content items with which the user interacted”. In addition, “determines related topics for a selected user”, “same demographic group as the selected user” and “co-occurrence” read on “second entities associated with content items with which one or more users similar to the user interacted”.);
	
[embedding] the plurality of users and entities associated with the plurality of content items [in a vector space, wherein the embedding is configured to place] the user, the first entities of the user entity set, and the second entities of the user entity set, [in proximity to each other in the vector space];
(Liebald, [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] as cited above; e.g., Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

adjusting a [distance-based] scope for generation of a user profile, 
wherein the [distance-based] scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the [distance-based] scope, 
wherein a second [distance-based] scope that is greater than the [distance-based] scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second [distance-based] scope, 

(Liebald, [pars 23-29] “In one embodiment, each topic is associated with a topic strength TS representing the topics’ degree of association with the video. The topic strength for a particular topic and video is based on content analysis of the video, users’ comments for the video, or other metadata associated with the video. … In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “a user giving a favorable rating for the video may be assigned a weight of 1.5, a user favoriting a video may be assigned a weight of 2.0 … After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “adjusting a [distance-based] scope” and “second [distance-based] scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities. In addition, “users’ comments”, “favorable rating for the video” and “favoriting a video” read on “level of interest”.); 

[performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based] scope for generation of the user profile;
(Liebald, [pars 6 and 14] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [pars 24-29] “In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

generating the user profile using the set of [nearest] entities to the user. 
(Liebald, [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; [par 6] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [par 14] “The computing environment described herein enables determination and storage of user profiles that represent, for each user, a set of topics indicative of the user's interests, based on the user's interaction with content items.”; “the user profile module 306 then selects a threshold number of clusters” reads on “generating the user profile”. In addition, “clusters with highest user cluster strengths” read on “set of … entities to the user”.). 

However, Liebald does not teach
obtaining entity data from an entity source comprising an encyclopedia; 
for a user of the plurality of users, determining, based upon the entity data obtained from the entity source, a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted, wherein the user entity set comprises one or more entities determined based upon encyclopedia entries of the encyclopedia;
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities in proximity to each other in the vector space;
adjusting a distance-based scope for generation of a user profile, 
wherein the distance-based scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the distance-based scope, 
wherein a second distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second distance-based scope, 
wherein the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope;
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based scope for generation of the user profile;
generating the user profile using the set of nearest entities to the user. 

Pasternack teaches
obtaining entity data from an entity source comprising an encyclopedia; 
for a user of the plurality of users, determining, based upon the entity data obtained from the entity source, a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted, wherein the user entity set comprises one or more entities determined based upon encyclopedia entries of the encyclopedia;
(Pasternack, [pars 52-61] “The topic-mapping index 324 includes mappings that associate each topic in a first set of topics with a corresponding broad topic in a set of broad topics. The sets of input topics and broad topics, and the associations between them, may be provided by a data set such as the Wikipedia™ online encyclopedia”)

Liebald and Pasternack are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald with the encyclopedia of Pasternack. 
Doing so would lead to enhancing the user experience based on the recommendation system.
(Pasternack, [pars 23-28] “In particular embodiments, social-networking system 160 also includes user-generated content objects, which may enhance a user's interactions with social-networking system 160. User-generated content may include anything a user can add, upload, send, or “post” to social-networking system 160.”).

However, Liebald and Pasternack do not teach
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space;
adjusting a distance-based scope for generation of a user profile, 
wherein the distance-based scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the distance-based scope, 
wherein a second distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second distance-based scope, 
distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope;
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based scope for generation of the user profile;
generating the user profile using the set of nearest entities to the user. 

Dharwadker teaches  
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space 
(Dharwadker, [fig 4]; [par 3] “The model may be trained such that entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space. Using the trained model, embedding vectors for entities of the online system can be generated. An embedding vector is the determined for a target user based on a weighted sum of the embedding vectors of entities the target user has interacted with in the past. Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined.”; [par 5] “To determine an entity embedding quickly, for example before significant interaction has occurred with an entity, the entity's embedding may be determined based on other associated entities such as locations where the entity is presented or topics or other entities associated with the entity. For example, an entity embedding may be used to represent a newly posted content item, such as a video. The entity embedding for the new content item may be determined based on the page on which the video is posted, as well as topics associated with the video”; “entities that have engaged by the same set of users” read on “the second entities of the user entity set”. In addition, “entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space” and “a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities” read on “embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space”. Note that Liebald teaches “the entities associated with the plurality of content items”.);

adjusting a distance-based scope for generation of a user profile, 
wherein the distance-based scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the distance-based scope, 
wherein a second distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second distance-based scope, 
wherein the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope;
(Dharwadker, [pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; e.g., “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” may read on “distance-based scope”, “second distance-based scope”, “the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope” and “the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. 
Note that Liebald teaches “adjusting a [distance-based] scope for generation of a user profile, wherein the [distance-based] scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the [distance-based] scope, wherein a second [distance-based] scope that is greater than the [distance-based] scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second [distance-based] scope, wherein the second level of interest of the user in the one or more fourth entities within the second [distance-based] scope is [lower] than the first level of interest of the user in the one or more third entities within the [distance-based] scope”.);

performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based scope for generation of the user profile;
generating the user profile using the set of nearest entities to the user. 
(Dharwadker, [pars 3-5] as cited above, and “Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined. The measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities or the angle between the embedding vector of the user and the embedding vectors of the entities. For example, a cosine similarity between the user's embedding vector and each of the entity embedding vectors may be calculated to represent the similarity between the user and the entity”; [pars 47-54] as cited above; e.g., “measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities” may read on “proximity search”. In addition, e.g., “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” may read on “set of nearest entities to the user”. 
Note that Liebald teaches “[performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based] scope for generation of the user profile” and “generating the user profile using the set of [nearest] entities to the user”.); 

	Liebald, Pasternack and Dharwadker are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald and Pasternack with the proximity search of Dharwadker. Doing so would lead to representing the similarity between the user and the entity based on the cosine similarity between the user's embedding vector and each of the entity embedding vectors in the same vector space (Dharwadker, par 3).

In the alternative, Weston can also be interpreted to teach the following limitation:
	Weston teaches
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based scope for generation of the user profile; and
(Weston, [figs 5-8] “Vector Representation”; [pars 61-65] “The search algorithm may be applied to embedding space 700 to identify points corresponding to entity embeddings that are within a threshold distance of point 710 corresponding to the embedding of the user. Each of these entity embeddings may be associated with a respective entity that may be identified as relevant to the user. In the illustrated example of FIG. 7, the threshold distance is depicted as an area 720 in embedding space 700.”; “The search algorithm may be applied to embedding space” reads on “performing a proximity search in the vector space”. 
Note that Liebald teaches “[performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based] scope for generation of the user profile” and “generating the user profile using the set of [nearest] entities to the user”.); 

Liebald, Pasternack, Dharwadker and Weston are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Pasternack and Dharwadker with the proximity search scope of Weston, and, based on a scope for generation of the user profile, as in Liebald, Pasternack and Dharwadker, to have identified a set of nearest entities to the user in the vector space that are within the scope, as per Weston, in order to generate the Weston, pars 61-65).

Regarding claim 14, 
Liebald, Pasternack, Dharwadker and Weston teach claim 9. 
Claim 14 is a computer-readable storage medium claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6.

Regarding claim 15, 
Liebald, Pasternack, Dharwadker and Weston teach claim 14. 

Liebald further teaches
the request is defined from at least one of a web page request, a search query, a social media access request, or a product search (Note that “web page request” is elected for claim examination; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”; “a user may browse through various topics” reads “web page request”.). 

Regarding claim 16, 
Liebald, Pasternack, Dharwadker and Weston teach claim 9. 

Liebald further teaches
the content items include at least one of articles, social media posts, videos, images, or audio (Note that “videos” is elected for claim examination; [par 32] “A module (not shown) in the client 170 (or the service 175) tracks data about the user's interactions (e.g. pause, rewind, fast forward). Additional user's interactions (e.g. the user requesting a video, rating a video, sharing a video) are tracked by a module (not shown) in the video hosting service 100 or at another service like a social networking service.”). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) further in view of Pasternack et al. (US 2017/0185666 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1) further in view of Le et al. (“Distributed Representations of Sentences and Documents”)

Regarding claim 10, 
Liebald, Pasternack, Dharwadker and Weston teach claim 9. 
Claim 10 is a computer-readable storage medium claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2.

Regarding claim 11, 
Liebald, Pasternack, Dharwadker, Weston and Le teach claim 10. 
Claim 11 is a computer-readable storage medium claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding claim 12, 
Liebald, Pasternack, Dharwadker, Weston and Le teach claim 11. 
Claim 12 is a computer-readable storage medium claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) further in view of Pasternack et al. (US 2017/0185666 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1) further in view of Green et al. (US 2018/0060755 A1)

Regarding claim 13, 
Liebald, Pasternack, Dharwadker and Weston teach claim 9.

Liebald further teaches
performing the proximity search includes performing a k-nearest neighbor search.
(Liebald, [par 64] “The topic cluster module 310 creates topics cluster TC, including topics occurring in user profiles. The topic cluster module 310 may create topics clusters based on clustering algorithms like hierarchical agglomerative clustering (HAC), probabilistic models like Latent Dirichlet Allocation (LDA), or vector models, such as k-means (using rows in the co-occurrence matrix as topic vectors).”). 

In the alternative, Green can also be interpreted to teach the following limitation:
Green teaches
performing the proximity search includes performing a k-nearest neighbor search.
(Green, [figs 5-6]; [pars ] “Once the embeddings have been collected, the candidate generation module 404 is configured to determine the nearest neighbors for each entity, for example, using the k-nearest neighbors algorithm. In some embodiments, the distance between entities is measured based on the cosine similarity between the respective embeddings of the two entities. Thus, for any given entity i, the number of nearest neighbor entities is determined by a threshold distance; between the entity i and the neighbor entity. In other words, the list of neighbor entities for entity i includes all entities j for which the respective cosine similarity between the embedding for entity i (vi) and the embedding for entity j(vj) is greater than the threshold distance”)

Liebald, Pasternack, Dharwadker, Weston and Green are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Pasternack, Dharwadker and Weston with the proximity search of Green. 
Doing so would lead to enhancing the user experience based on the recommendation system.
(Green, [pars 23-28] “Providing such additional content items can enhance the user experience and may help realize the full potential of the social network.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1) further in view of Ha et al. (Personalized advertisement system using social relationship based user modeling)

Regarding claim 17, 

A computer, comprising: 
a processor ([par 84]); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (Liebald, [par 84]), the operations comprising:

processing interactions by a plurality of users with a plurality of content items, the plurality of content items being provided over a network in response to user requests received over the network, wherein each content item is associated with one or more entities 
(Liebald, [par 32] “A module (not shown) in the client 170 (or the service 175) tracks data about the user's interactions (e.g. pause, rewind, fast forward). Additional user's interactions (e.g. the user requesting a video, rating a video, sharing a video) are tracked by a module (not shown) in the video hosting service 100 or at another service like a social networking service.”; [fig 1, #180] “Network”; [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”; Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

for a user of the plurality of users, determining, at a first time, that there are [not] a [threshold] number of entity interactions with entities to determine an [embedding] of the user; 
(Liebald, [pars 38-44] “The user profile module 306 also stores in the user's profile the topic association strengths TAS associated with the stored topics. The user profile module 306 can be configured to periodically updates the stored topics in a user's profile using the process described above, based on the videos that the user interacted with since a prior update. Additionally, in one embodiment, the user profile module 306 receives topics that are related with the topics stored in a user profile and stores the related topics in the user profile. The user profile module 306 receives the related topics from the related topics module 308. Related topics module 308 accesses the topics in a user's profile and determines additional topics related to the profile's topics. There are several different ways that the related topics module 308 can determine related topics. These include a demographic approach, a topic co-occurrence approach, and a combined demographic and topic co-occurrence approach.”; e.g., “periodically updates the stored topics in a user's profile” may read on “first time”.)

assigning a [base] profile to the user based on demographic information of the user; 
(Liebald, [pars 38-44] “The user profile module 306 also stores in the user's profile the topic association strengths TAS associated with the stored topics. The user profile module 306 can be configured to periodically updates the stored topics in a user's profile using the process described above, based on the videos that the user interacted with since a prior update. Additionally, in one embodiment, the user profile module 306 receives topics that are related with the topics stored in a user profile and stores the related topics in the user profile. The user profile module 306 receives the related topics from the related topics module 308. Related topics module 308 accesses the topics in a user's profile and determines additional topics related to the profile's topics. There are several different ways that the related topics module 308 can determine related topics. These include a demographic approach, a topic co-occurrence approach, and a combined demographic and topic co-occurrence approach.”; e.g., “periodically updates the stored topics in a user's profile” may read on “base profile” since a previous-stage profile is updated later.)

recommending content to the user based upon the [base] profile; and 
(Liebald, [pars 57-61] “The user analysis module 120 determines 602 related topics based on the user profiles, using any of the previously described methods (demographic, cooccurrence, or demographic co-occurrence). … The user analysis module 120 then monitors the activity of users associated with a cluster and determines 608 a recommendation, like a video for the associated users, based on the monitored activity.”;)

[determining], at a second time after the first time, that the [threshold] number of entity interactions has been reached for the user, 
(Liebald, [pars 38-44] “The user profile module 306 also stores in the user's profile the topic association strengths TAS associated with the stored topics. The user profile module 306 can be configured to periodically updates the stored topics in a user's profile using the process described above, based on the videos that the user interacted with since a prior update. Additionally, in one embodiment, the user profile module 306 receives topics that are related with the topics stored in a user profile and stores the related topics in the user profile. The user profile module 306 receives the related topics from the related topics module 308. Related topics module 308 accesses the topics in a user's profile and determines additional topics related to the profile's topics. There are several different ways that the related topics module 308 can determine related topics. These include a demographic approach, a topic co-occurrence approach, and a combined demographic and topic co-occurrence approach.”; e.g., “periodically updates the stored topics in a user's profile” may read on “at a second time after the first time”.)

[responsive to determining] that the [threshold] number of entity interactions has been reached for the user, determining a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted,
(Liebald, [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user. To determine these related topics, the related topics module 308 constructs for each demographic group Dz a co-occurrence matrix 500 from a set of user profiles belonging to that group. Then for each demographic group Dz, the related topics module 308 determines the related topics Rz,i, for each topici, in that that group's co-occurrence matrix.”; “topics associated with the content items with which the user has interacted” read on “first entities associated with content items with which the user interacted”. In addition, “determines related topics for a selected user”, “same demographic group as the selected user” and “co-occurrence” read on “second entities associated with content items with which one or more users similar to the user interacted”.)
wherein the determining the user entity set comprises determining that a first entity is associated with a first content item with which the user interacted and including the first entity in the user entity set based on a first strength of association score of the first content item for the first entity 
(Liebald, [figs 2-5]; [pars 23-30] “The user analysis module 120 also queries the video database 155 and determines 206, for each video accessed by the user, the topics associated with the accessed videos and the video's topic strengths indicating the video's degree of association with the topics. Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; see also [pars 43-54]);

[embedding] the plurality of users and entities associated with the plurality of content items [in a vector space, wherein the embedding is configured to place] the user, the first entities of the user entity set, and the second entities of the user entity set, [in proximity to each other in the vector space]; 
(Liebald, [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] as cited above; Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

adjusting a scope for generation of a user profile, wherein the scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the scope, wherein a second scope that is different than the scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second scope, 
wherein the one or more third entities within the scope are also [within] the second scope but the one or more fourth entities within the second scope are [not within] the scope, 
wherein the second level of interest of the user in the one or more fourth entities within the second scope is different than the first level of interest of the user in the one or more third entities within the scope ;
(Liebald, [pars 23-29] “In one embodiment, each topic is associated with a topic strength TS representing the topics’ degree of association with the video. The topic strength for a particular topic and video is based on content analysis of the video, users’ comments for the video, or other metadata associated with the video. … In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “a user giving a favorable rating for the video may be assigned a weight of 1.5, a user favoriting a video may be assigned a weight of 2.0 … After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “adjusting a scope” and “second scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities. In addition, “users’ comments”, “favorable rating for the video” and “favoriting a video” read on “level of interest”.); 

[performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within] the scope for generation of the user profile; and
(Liebald, [pars 6 and 14] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [pars 24-29] “In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

generating the user profile using the set of [nearest] entities to the user.
(Liebald, [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; [par 6] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [par 14] “The computing environment described herein enables determination and storage of user profiles that represent, for each user, a set of topics indicative of the user's interests, based on the user's interaction with content items.”; “the user profile module 306 then selects a threshold number of clusters” reads on “generating a user profile”. In addition, “highest user cluster strengths” read on “set of … entities to the user”.). 

However, Liebald does not teach
for a user of the plurality of users, determining, at a first time, that there are not a threshold number of entity interactions with entities to determine an embedding of the user; 
base profile to the user based on demographic information of the user; 
recommending content to the user based upon the base profile; and 
determining, at a second time after the first time, that the threshold number of entity interactions has been reached for the user, 
responsive to determining that the threshold number of entity interactions has been reached for the user, determining a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted,
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space; 
wherein the one or more third entities within the scope are also within the second scope but the one or more fourth entities within the second scope are not within the scope, 
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the scope for generation of the user profile; and
generating the user profile using the set of nearest entities to the user.

Dharwadker teaches  
for a user of the plurality of users, determining, at a first time, that there are [not] a [threshold] number of entity interactions with entities to determine an embedding of the user;
(Dharwadker, [pars 47-54] “The recommendation module 240 determines 415 a user vector for a target user of the online system. To determine the user vector, the recommendation module 240 identifies 420 multiple entities the user interacted with in the past. The recommendation module 240 then determines 425 the user vector based on the embedding vectors of the identified entities. In some embodiments, the user vector is a weighted average of the embedding vectors of the identified entities.”;)

embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space 
(Dharwadker, [fig 4]; [par 3] “The model may be trained such that entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space. Using the trained model, embedding vectors for entities of the online system can be generated. An embedding vector is the determined for a target user based on a weighted sum of the embedding vectors of entities the target user has interacted with in the past. Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined.”; [par 5] “To determine an entity embedding quickly, for example before significant interaction has occurred with an entity, the entity's embedding may be determined based on other associated entities such as locations where the entity is presented or topics or other entities associated with the entity. For example, an entity embedding may be used to represent a newly posted content item, such as a video. The entity embedding for the new content item may be determined based on the page on which the video is posted, as well as topics associated with the video”; “entities that have engaged by the same set of users” read on “the second entities of the user entity set”. In addition, “entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space” and “a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities” read on “embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space”. Note that Liebald teaches “entities associated with the plurality of content items”.);

wherein the one or more third entities within the scope are also within the second scope but the one or more fourth entities within the second scope are not within the scope 
(Dharwadker, [pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” reads on “the one or more third entities within the scope are also within the second scope but the one or more fourth entities within the second scope are not within the scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. Note that Liebald teaches “the one or more third entities within the scope are also [related to] the second scope but the one or more fourth entities within the second scope are [related to] the scope”.);

performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the scope; and 
the set of nearest entities to the user 
(Dharwadker, [pars 3-5] as cited above, and “Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined. The measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities or the angle between the embedding vector of the user and the embedding vectors of the entities. For example, a cosine similarity between the user's embedding vector and each of the entity embedding vectors may be calculated to represent the similarity between the user and the entity”; [pars 47-54] as cited above; “measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities” reads on “proximity search”.); 

Liebald and Dharwadker are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald with the proximity search of Dharwadker. Doing so would lead to representing the similarity between the user and the entity based on the cosine similarity between the user's embedding vector and each of the entity embedding vectors in the same vector space (Dharwadker, par 3).

In the alternative, Weston can also be interpreted to teach the following limitation:
	Weston teaches
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the scope 
(Weston, [figs 5-8] “Vector Representation”; [pars 61-65] “The search algorithm may be applied to embedding space 700 to identify points corresponding to entity embeddings that are within a threshold distance of point 710 corresponding to the embedding of the user. Each of these entity embeddings may be associated with a respective entity that may be identified as relevant to the user. In the illustrated example of FIG. 7, the threshold distance is depicted as an area 720 in embedding space 700.”; “The search algorithm may be applied to embedding space” reads on “performing a proximity search in the vector space”. Note that Liebald teaches “scope for generation of the user profile”.).

Liebald, Dharwadker and Weston are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald and Dharwadker with the proximity search scope of Weston, and, based on a scope for generation of the user profile, as in Liebald and Dharwadker, to have identified a set of nearest entities to the user in the vector space that are within the scope, as per Weston, in order to generate the user profile based on the identified entities in the system of Liebald and Dharwadker. Doing so would lead to identifying points corresponding to entity embeddings that are within a distance of point corresponding to the embedding of the user (Weston, pars 61-65).

However, Liebald, Dharwadker and Weston do not teach
for a user of the plurality of users, determining, at a first time, that there are not a threshold number of entity interactions with entities to determine an embedding of the user; 
assigning a base profile to the user based on demographic information of the user; 
recommending content to the user based upon the base profile; and 
determining, at a second time after the first time, that the threshold number of entity interactions has been reached for the user, 
responsive to determining that the threshold number of entity interactions has been reached for the user, determining a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted,

Ha teaches
for a user of the plurality of users, determining, at a first time, that there are not a threshold number of entity interactions with entities to determine an embedding of the user; 
(Ha, [figs 1 and 4]; [sec 3.3] “As mentioned in the introduction section, FPN is used to generate association rules based on user transactions. All rated advertisements of a user become a user transaction for constructing FPN. The FPN model is used to solve cold-start and sparsity problem because the CF model does not work well if the number of user ratings is small. We define the threshold as the adequate number of user ratings in order to select an appropriate user model. The FPN model is performed if a user does not satisfy the threshold value.”; [sec 3.4] “If the number of rated items is over α, then we use the CF model. If not, then the FPN model is applied to the target user.”; [sec 3.1] “CF Model: We build CF user model using the preferences on items users have rated. The proposed system recommends personalized advertisements to users through built CF model and updates user model using user feedbacks in CF model. … The Interactive Manager interacts with user requests and responses at the Smart Client. If a user want to know detailed information of products, then the manager provide web sites to the user. The manager receives user feedback and updates user profiles”; e.g., “if a user does not satisfy the threshold value” may read on “first time” as well. Note that Dharwadker teaches “determining, at a first time, that there are [not] a [threshold] number of entity interactions with entities to determine an embedding of the user”.)

base profile to the user based on demographic information of the user; 
(Ha, [figs 1 and 4]; [sec 3.1] as cited above, and “User Profile Manager: It manages personal information of TV viewers who use Facebook. Basic information such as gender, age and job is contained in the personal information. A user profile also includes the preference of specific advertisements that user have watched.” [secs 3.2-3.3] as cited above; e.g., “if a user does not satisfy the threshold value” may read on “base profile”. In addition, e.g., “Basic information such as gender, age and job” may read on “demographic information” as well. Note that Liebald teaches “assigning a [base] profile to the user based on demographic information of the user”.)

recommending content to the user based upon the base profile; and 
(Ha, [figs 1 and 4] “Recommendation”; [secs 3.1-3.3] as cited above ; [sec 2] “Although they do not treat the beginning user directly, they proposed two methods to handle cold-start problem. Commonly, new users are required to input personal information (e.g., address, city, sex, education, and other basic information) and interest (e.g., music, movies, reading, and other leisure pursuits). … Similarly, we consider user’s personal information and interest in this research. This information is used to cluster similar users and construct FPN based on a given cluster to generate association rules for advertisements”; [sec 1] “Once FPN is constructed based on the advertisement preferences of users, we generate association rules from FPN. We use the association rules to recommend advertisements if a user have few item ratings or few familiar friends on the social network.”; e.g., “if a user does not satisfy the threshold value” may read on “base profile”. Note that Liebald teaches “recommending content to the user based upon the [base] profile”.)

determining, at a second time after the first time, that the threshold number of entity interactions has been reached for the user, 
responsive to determining that the threshold number of entity interactions has been reached for the user, determining a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted,
(Ha, [figs 1 and 4]; [sec 3.3] “As mentioned in the introduction section, FPN is used to generate association rules based on user transactions. All rated advertisements of a user become a user transaction for constructing FPN. The FPN model is used to solve cold-start and sparsity problem because the CF model does not work well if the number of user ratings is small. We define the threshold as the adequate number of user ratings in order to select an appropriate user model. The FPN model is performed if a user does not satisfy the threshold value.”; [sec 3.4] “If the number of rated items is over α, then we use the CF model. If not, then the FPN model is applied to the target user.”; [sec 3.1] “CF Model: We build CF user model using the preferences on items users have rated. The proposed system recommends personalized advertisements to users through built CF model and updates user model using user feedbacks in CF model. … The Interactive Manager interacts with user requests and responses at the Smart Client. If a user want to know detailed information of products, then the manager provide web sites to the user. The manager receives user feedback and updates user profiles”; e.g., “The FPN model is performed if a user does not satisfy the threshold value” and “If the number of rated items is over α, then we use the CF model” may read on “determining, at a second time after the first time, that the threshold number of entity interactions has been reached for the user”. Note that Liebald, Dharwadker and Weston teach “[determining], at a second time after the first time, that the [threshold] number of entity interactions has been reached for the user, [responsive to determining] that the [threshold] number of entity interactions has been reached for the user, determining a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted”.)

Liebald, Dharwadker, Weston and Ha are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker and Weston with the threshold number of entity interactions of Ha. 
Doing so would lead to improving the recommendation performance by solving the cold-start problem, and enriching nearest neighbors based on social relationships between users.
(Ha, [sec 3.4] “our system can improve the recommendation performance by solving cold-start and sparsity problems based on FPN, and enriching nearest neighbors based on social relationships between users.”).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1) further in view of Ha et al. (Personalized advertisement system using social relationship based user modeling) further in view of Le et al. (“Distributed Representations of Sentences and Documents”)

Regarding claim 18, 
Liebald, Dharwadker and Weston teach claim 17. 
Claim 18 is a system claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2.

Regarding claim 19, 
Liebald, Dharwadker, Weston and Le teach claim 18. 
Claim 19 is a system claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1) further in view of Ha et al. (Personalized advertisement system using social relationship based user modeling) further in view of Pasternack et al. (US 2017/0185666 A1)

Regarding claim 20, 
Liebald, Dharwadker, Weston and Le teach claim 17. 
Claim 20 is a system claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pal et al. (US 2017/0220577 A1) teaches determining topics from encyclopedia.
Gattani
Fieldman et al. (US 10,033,727 B1) teaches blocking an account when content viewing is greater than a threshold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129